Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 16, 2021 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the kit as claimed and the O-rings must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-19 and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Articular CA 3.0 further in view of Ozaki (6,234,794).
Articular CA 3.0 teaches a dental articulator comprising a lower base having a lower support having two support arms extending therefrom (see fig. 1.0 on pg. 10 including the base and two arms extending upwards on either side of the base, also see fig. on pg. 7), a pair of temporomandibular joint assemblies, wherein the pair of TMJ assemblies having an adjustable horizontal condyle angle (see fig. on pg. 10 showing the adjustable joints, also see fig. on pg. 7) wherein the dental articulator is a non-arcon articulator (applicant admits in the response filed on 7/16/2021 that the articulator is a 
Ozaki teaches the articulator wherein the lower base 13 has the two support arms 13a/13b each having an upper end with an opening 13f/13g therein and the pair of joint assemblies have an extension 34a/34b adapted to removeably fit in the respective opening of the two support arms (see fig 1, col. 10, ll. 33-53) for interchange of the pair of TMH assemblies with another pair of TMJ assemblies (it is noted that the structure is capable of functioning as claimed, such that a different assembly can be placed within the openings and therefore, since the structure can function as claimed, the prior art meets the required claimed limitations). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Articulator CA 3.0 with openings on the support arms and extensions, to be received in the openings, on the joint assemblies as taught by Ozaki in order to allow the upper jaw frame to be removed from the lower jaw frame (see col. 6, ll. 29-32 of Ozaki).
Articulator CA 3.0 further teaches with respect to claim 19, wherein a first of the two support arms extending upwardly from a portion of the first side surface of the lower base, a second to the two support arms extending upwardly from a portion of a second side surface of the lower base, wherein the two support arms are fixedly positioned with respect to each other (see figs. on pg. 7 and 11).
Articulator CA 3.0 teaches the invention as substantially claimed and discussed above, however, does not specifically at least one of the two support arms having an inner sidewall with a hole therein for receiving a removable fastener, wherein when the removable fastener is positioned in the hole, an end of the removable fastener contacts the extension of one of the assembly when the pair of TMJ assemblies are positioned within the respective of the openings, wherein only one of the two support arm includes a hole such that a single removable fastener is utilized to secure the pair of TMJ assemblies and wherein each of the two support arms include a hole for which each of the holes receive a respective removable fastener. 
Ozaki further teaches with respect to claim 21, wherein at least one of the two support arms having an inner sidewall with a hole 13h/13i therein for receiving a removable fastener 27a/27b, wherein when the removable fastener is positioned in the hole 27a/27b, an end of the removable fastener contacts the extension 34a/34b of one of the assembly when the pair of TMJ assemblies are positioned within the respective of the openings (see fig. 1) and respect to claim 23, wherein each of the two support arms include a hole 13h/13i for which each of the holes receive a respective removable fastener 27a/27b (see fig. 1). Ozaki teaches the invention as substantially claimed and discussed above including both support arms having a hole as discussed with respect to claims 21 and 23, however, does not specifically teach a single hole as claimed in claim 22. It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Ozaki to teach only a single hole in order to save time when assembling the upper part of the base on the lower part. Such that only a single screw needs to be tightened and since the extensions are 
Articulator CA 3.0 teaches with respect to claim 24, the dental articulator further comprises an upper base (see fig. on pg. 7), a channel through one end of the upper support and an axle having two end being positioned through the channel (see figs. on pgs. 7 and 10, the channel can be see such that the double cone axle extends through the channel to either side of the upper body), wherein each of the two end of the axis are coupled with one assembly of the pair of TMJ assemblies (see figs. on pgs. 7, 10). It is noted that the channel is not clearly show, therefore, it is further noted that it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to provide a channel through the upper base for inserting the axle to extend on either side of the upper base in order to easily assembly the upper fame with the axle on either side.
Articulator CA 3.0 further teaches with respect to claims 25-26, wherein each of the two end of the axle comprises a groove positioned proximate to the respective one assembly of the pair of TMJ assemblies, and each assembly of the pair of TMJ assemblies having an O-ring holder extending therefrom, the O-ring holders each having a groove for receiving and O-ring (see figs. on pgs. 4-5, 7, 10, specifically fig. 10 which shows the O-ring within the groove and holder). With respect to claim 26, a first 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Articular CA 3.0 further in view of Ozaki (6,234,794) as applied to claim 18 above, and further in view of Moore (2,474,488).
Articulator CA 3.0 teaches the invention as substantially claimed and discussed above, however, does not specifically teach wherein each of the two support arms have a shape that is curved in a front to rear curve and an inner to outer curve and the two supports arms including an outer cured surface having a plurality of finger recesses formed therein.
Ozaki teaches the dental articulator wherein each of the two support arms have a shape that is curved in a front to rear curve (see fig. 2) and an inner to outer curve (see fig. 1) and the two supports arms including an outer cured surface (see figs. 1-2, such that the outer surface is curved), however, does not specifically teach the outer curved surface having a plurality of finger recesses formed therein. It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Articulator CA 3.0 with the curved shape taught by Ozaki as an obvious matter of design choice since it has been held that such a modification would have involve a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art {In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)). Articulator/Ozaki teaches the invention as substantially claimed and discussed above, however, does not specifically teach he outer curved surface having a plurality of finger recesses formed therein. 
Moore teaches finger recesses 43 on the support arms (see fig. 1 -2). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Articulator/Ozaki with the finger recesses taught by Moore in order to enhance the users grip. It is noted that Moore does not specifically teach a plurality of finger recesses on each support arm, however, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to provide a plurality of finger grips on each support arm in order to provide the user with a variety of gripping portions.

Claims 28-29 and 31-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Articular CA 3.0 in view of Ozaki (6,234,794) in view of Lang et al. (5,334,017).
Articular CA 3.0 teaches a dental articulator comprising a lower base having a lower support having two support arms extending therefrom (see fig. 1.0 on pg. 10 including the base and two arms extending upwards on either side of the base, also see fig. on pg. 7), a pair of adjustable angle TMJ assemblies (see fig. on pg. 10 showing the adjustable joints, also see fig. on pg. 7) wherein the dental articulator is a non-arcon articulator (see cited evidence with respect to the articulator CA 3.0 being on a non-arcon type). Articulator CA 3.0 teaches the invention as substantially claimed and discussed above, however, does not specifically teach a kit comprising the articulator base, a pair of fixed angle TMJ assemblies and the pair of adjustable angle TMJ assemblies, the articulator wherein the two support arms have an upper end with an opening therein and the pair of joint assemblies have an extension adapted to removeably fit in the respective opening of the two support arms.
Ozaki teaches the articulator wherein the lower base 13 has the two support arms 13a/13b each having an upper end with an opening 13f/13g therein and the pair of joint assemblies have an extension 34a/34b adapted to removeably fit in the respective opening of the two support arms (see fig 1, col. 10, ll. 33-53) for allowing the upper and lower frames to be removable with respect to each other. It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Articulator CA 3.0 with openings on the support arms and extensions, to be received in the openings, on the joint assemblies as taught by Ozaki in order to allow 
Lang teaches a dental articulator comprising a dental articulator base, a pair of fixed angle TMJ assemblies and a pair of adjustable angle TMJ assemblies for interchanging the different joint assemblies on the base, wherein the support arms are adapted to receive one of the pair of fixed angle or adjustable angle TMJ assemblies at one time such that the pair of fixed angle TMJ assemblies and the pair of adjustable angle TMJ assemblies are interchangeable on the base based on the user’s desire (see abstract, col. 2, ll. 16-31, col. 12, ll. 45-64, claims 1, 4). It is noted that Lang does not specifically teach all the different parts within a single kit, however, it would have been obvious to one having ordinary skill in the art before the effective frilling date of the invention to provide the base and the interchangeable joint members, the fixed joint assembly and the adjustable angle joint assembly, to the user in a kit in order to provide the user with all the options for using the assembly and to keep all the parts of the assembly together in one package. It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the articulator with the joint assembly as taught by Articulator CA 3.0/Ozaki with the base, fixed angle joint assembly and adjustable angle joint assembly as taught by Lang in order allow the user to use the articulator as desired, such as an adjustable articulator or a mean value articulator (see col. 12, ll. 62-64).
Articulator CA 3.0 further teaches with respect to claim 29, wherein a first of the two support arms extending upwardly from a portion of the first side surface of the lower base, a second to the two support arms extending upwardly from a portion of a second side surface of the lower base, wherein the two support arms are fixedly positioned with respect to each other (see figs. on pg. 7 and 11).
Articulator CA 3.0 teaches the invention as substantially claimed and discussed above, however, does not specifically at least one of the two support arms having an inner sidewall with a hole therein for receiving a removable fastener, wherein when the removable fastener is positioned in the hole, an end of the removable fastener contacts the extension of one of the assembly when the pair of TMJ assemblies are positioned within the respective of the openings, wherein only one of the two support arm includes a hole such that a single removable fastener is utilized to secure the pair of TMJ assemblies and wherein each of the two support arms include a hole for which each of the holes receive a respective removable fastener. 
Ozaki further teaches with respect to claim 31, wherein at least one of the two support arms having an inner sidewall with a hole 13h/13i therein for receiving a removable fastener 27a/27b, wherein when the removable fastener is positioned in the hole 27a/27b, an end of the removable fastener contacts the extension 34a/34b of one of the assembly when the pair of TMJ assemblies are positioned within the respective of the openings (see fig. 1) and respect to claim 33, wherein each of the two support arms include a hole 13h/13i for which each of the holes receive a respective removable fastener 27a/27b (see fig. 1). Ozaki teaches the invention as substantially claimed and discussed above including both support arms having a hole as discussed with respect 
Articulator CA 3.0 teaches with respect to claim 34, the dental articulator further comprises an upper base (see fig. on pg. 7), a channel through one end of the upper support and an axle having two end being positioned through the channel (see figs. on pgs. 7 and 10, the channel can be see such that the double cone axle extends through the channel to either side of the upper body), wherein each of the two end of the axis are coupled with one assembly of the pair of TMJ assemblies (see figs. on pgs. 7, 10). It is noted that the channel is not clearly show, therefore, it is further noted that it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to provide a channel through the upper base for inserting the axle to extend on either side of the upper base in order to easily assembly the upper fame with the axle on either side.
Articulator CA 3.0 further teaches with respect to claims 35-36, wherein each of the two end of the axle comprises a groove positioned proximate to the respective one assembly of the pair of TMJ assemblies, and each assembly of the pair of TMJ assemblies having an O-ring holder extending therefrom, the O-ring holders each having a groove for receiving and O-ring (see figs. on pgs. 4-5, 7, 10, specifically fig. 10 which shows the O-ring within the groove and holder). With respect to claim 36, a first O-ring is positioned in a first of the grooves of the axis and in the groove of a first of the O-ring holders of one assembly of the pair of the TMJ assemblies and a second O-ring is positioned in a second of the grooves of the axils and in the groove of a second of the –ring holders of the other assembly of the pair of the TMJ assemblies to thereby securely couple each of the two ends of the axle with the respective one assembly of the pair of TMJ assemblies (see figs.)Articulator CA 3.0 further teaches with respect to claim 37, wherein the first and second O-rings are removable from the respective grooves (it is noted that the ring is flexible held within the groove and is capable of being removed from the groove) and the pair of joint assemblies are capable of being uncoupled from the axle (see figs. which show the axle separate from the joints and then later assembled on the joints, therefore, the structure is capable of functioning as claimed). It is noted that the applicant is claiming the apparatus and not the method of use, therefore the claimed limitations are taught by the prior art. 


Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki Articular CA 3.0 in view of Ozaki (6,234,794) in view of Lang et al. (5,334,017) as applied to claim 29 above, and further in view of Moore (2,474,488).
Articulator CA 3.0 teaches the invention as substantially claimed and discussed above, however, does not specifically teach wherein each of the two support arms have a shape that is curved in a front to rear curve and an inner to outer curve and the two supports arms including an outer cured surface having a plurality of finger recesses formed therein.
Ozaki teaches the dental articulator wherein each of the two support arms have a shape that is curved in a front to rear curve (see fig. 2) and an inner to outer curve (see fig. 1) and the two supports arms including an outer cured surface (see figs. 1-2, such that the outer surface is curved), however, does not specifically teach the outer curved surface having a plurality of finger recesses formed therein. It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Articulator CA 3.0 with the curved shape taught by Ozaki as an obvious matter of design choice since it has been held that such a modification would have involve a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art {In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)). Articulator/Ozaki/Lang teaches the invention as substantially claimed and discussed above, however, does not specifically teach he outer curved surface having a plurality of finger recesses formed therein. 
Moore teaches finger recesses 43 on the support arms (see fig. 1 -2). It would have been obvious to one having ordinary skill in the art before the effective filling .
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Articular CA 3.0 further in view of Ozaki (6,234,794) as applied to claim 18 above, and further in view of Newberry (5,015,182).
Articulator/Ozaki teaches the invention as substantially claimed and discussed above, however, does not specifically teach wherein the openings of the upper end and the extensions of the TMJ assemblies are square shaped.
 Newberry teaches a dental articulator comprising a square shaped opening 13 in an upper end of an arm 16 and a square shaped extension 12 (see figs. 4-5). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the shape of the openings and extensions as taught by Articulator/Ozaki with a square shape as taught by Newberry in order to prevent rotation between the elements.

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Articular CA 3.0 in view of Ozaki (6,234,794) in view of Lang et al. (5,334,017) as applied to claim 28 above, and further in view of Newberry (5,015,182).
Articulator/Ozaki/Lang teaches the invention as substantially claimed and discussed above, however, does not specifically teach wherein the openings of the upper end and the extensions of the fixed angle and adjustable angle TMJ assemblies are square shaped.
 Newberry teaches a dental articulator comprising a square shaped opening 13 in an upper end of an arm 16 and a square shaped extension 12 (see figs. 4-5). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the shape of the openings and extensions as taught by Articulator/Ozaki with a square shape as taught by Newberry in order to prevent rotation between the elements.

  
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed July 16, 2021 have been fully considered but they are not persuasive. The applicant argues that one having ordinary skill in the art would not look to Ozaki to modify Articulator CA 3.0 since the articulator of Ozaki is an arcon type and that of Articulator CA 3.0 is of a non-arcon type. However, it is noted that the modification does not change the joints therefore the specific type of articulator is not being modified, the modification is simply change an integral permanent connection with In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961))
The applicant further argues that the prior art of Ozaki does not teach the two elements being separable, however, as cited in the previous office action Ozaki teaches 
With respect to the kit as claimed in claim 28, it is noted that the prior art of Lang teaches a kit with interchangeable joints that are different, i.e. fixed and adjustable. Therefore, the same reasoning as above applies to claim 28 for the modification and also for allowing a reduction in parts needed such that the user does not need two different articulators, the can has a single articulator with the different joints and depending on the needs of the user, they can exchange the joints.
In view of the response above, it is noted that not all of the rejections were overcome by the amendment and the references were applied in a different manner to meet the new claim limtations.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        7/29/2021